Citation Nr: 1435374	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis of the left hip with aseptic necrosis in the head of femur (left hip disability), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1965 to November 1970, including honorable service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.  The Veteran testified at a Board hearing before the undersigned in October 2008.  The claim was remanded by the Board in February 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is required with respect to the Veteran's claim of entitlement to service connection for a left hip disability.

The Board remanded the claim in December 2013 for an additional VA examination with an opinion as to the etiology of the Veteran's left hip disorder.  The Veteran underwent a VA examination in January 2014.  The examiner found the Veteran's osteonecrosis of the femur and related degenerative arthritis of the hip are not incurred or caused by his military service as there is no documented evidence of any hip related condition in the Veteran's service treatment records.  However, the examiner went on to note that,

Additional risk factors for developing osteonecrosis of the femur include cigarette smoking and heavy cocaine use.  The veteran has both of these risk factors.  The veteran has a lifelong cigarette smoking habit with a 50+ pack-year smoking history.  Between about 1980 at approximately 1 year ago the veteran has a well-documented and admits to heavy cocaine use.  It is my opinion that the Veteran's >2 decades of cocaine use and greater than 50-pack-year-history of cigarette smoking superimposed on vasculopathy are the most likely causes of his avascular necrosis of the left hip.

Given that the Veteran is currently service connected at 100 percent disabled due to PTSD, and the Veteran has asserted his substance abuse as a form a self-medication, the Board finds the record raises another theory of entitlement - service connection for a left hip disability as secondary to PTSD.  While the Veteran is not seeking service connection on a secondary basis, all theories of entitlement - direct and secondary - must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA 'to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits').

Therefore, the Board finds an additional VA opinion is necessary to determine if the Veteran's substance abuse is a symptom of his service-connected psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that specifically advises him of the evidence required to support a claim of service connection as secondary to the service-connected PTSD.

2.  Obtain any outstanding treatment records related to the Veteran's left hip disability and associate them with the electronic claims folder.

3.  Obtain an additional VA opinion from an appropriate VA examiner addressing whether the Veteran's substance abuse is a symptom or result of his service-connected PTSD.  The claims file, including any pertinent evidence in electronic format, should be provided to the examiner for review, and the examiner should note that it has been reviewed.  If the examiner finds that a new examination is required to render an opinion, such an examination should be conducted at once.

A complete rationale for all conclusions and opinions, with citation to relevant medical findings, must be provided.

4.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



